Citation Nr: 0520947	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for left ear and facial 
jaw infections, including dizziness, nausea, and fullness of 
the left ear secondary to 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel







INTRODUCTION

The veteran had active service from October 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claims for service 
connection for left ear and facial jaw infections - 
including dizziness, nausea, and fullness of the left ear 
secondary to his service-connected left ear hearing loss.

In June 2004, the Board remanded these claims to the RO for 
further development and consideration.  These claims since 
have been returned to the Board.

Records show the veteran also has filed claims for service 
connection for hearing loss in his right ear and for 
bilateral tinnitus, based on the results of an October 2004 
VA examination which found he had these conditions due to 
noise exposure while in the military.  These additional 
claims, however, have not been adjudicated by the RO, so the 
Board does not have jurisdiction to consider them.  38 C.F.R. 
§ 20.200 (2004).  Consequently, they are referred to the RO 
for appropriate development and consideration.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's Meniere's disease is causally or 
etiologically related to his service in the military.

3.  There also is no persuasive medical evidence of record 
indicating the veteran has left ear and facial jaw infections 
- including dizziness, nausea, and fullness in his left ear 
as a result of his service in the military, including his 
already service-connected left ear hearing loss.


CONCLUSIONS OF LAW

1.  The veteran's Meniere's disease was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

2.  The veteran's left ear and facial jaw infections, 
including dizziness, nausea, and fullness of the left ear, 
were not incurred or aggravated during service and are not 
proximately due to or the result of his service-connected 
left ear hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claims.  The December 1999, March and June 2000, 
and September 2001 rating decisions appealed, the May 2003 
statement of the case (SOC), and December 2004 supplemental 
statement of the case (SSOC), as well as a May 2001 and June 
2004 letters to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claims.  And the May 2001 and June 2004 letters, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.  Indeed, the RO sent the more recent June 2004 letter 
in response to the Board's June 2004 remand directive, 
to ensure compliance with the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, he was 
provided VA examinations to obtain medical opinions 
concerning the cause of his conditions at issue, including to 
comply with the Board's June 2004 remand directive.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He was also 
provided several opportunities to submit additional evidence 
in support of his claims - including following the RO's May 
2001 and June 2004 VCAA letters.  He had an additional 90 
days, as well, to identify and/or submit supporting evidence 
after certification of his appeal to the Board, and even 
beyond that with sufficient justification.  See 38 C.F.R. 
§ 20.1304 (2004).  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

Here, as mentioned, the veteran first received VCAA notice in 
May 2001, so obviously after the initial adjudication of his 
claims in December 1999 and March 2000.  So compliance with 
the explicit timing requirements of §5103(a) is seemingly 
impossible without the nullification of those initial RO 
decisions.  No matter, though.  Bear in mind those initial 
decisions in December 1999 and March 2000 occurred before the 
VCAA even existed, starting in November 2000, so there was no 
possible way the RO could have complied with a law that did 
not even exist.  And in Pelegrini II, the Court clarified 
that, in these type situations, it is (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

But since, in this particular case, the May 2001 VCAA notice 
was provided prior to issuing the September 2001 rating 
decision, the May 2003 SOC, and the December 2004 SSOC, as 
well as before certifying the veteran's appeal to the Board 
for adjudication, he already has been fully apprised of this 
law and given more than ample opportunity to identify and/or 
submit additional supporting evidence in response.  Indeed, 
as also already mentioned, he even had an additional 90 days 
once his appeal arrived at the Board to identify and/or 
submit additional supporting evidence, and even beyond that 
with justification for not meeting this deadline.  38 C.F.R. 
§ 20.1304 (2004).  Furthermore, as already alluded to, 
the Board even remanded this case to the RO in June 2004 
specifically to ensure VCAA compliance.  And in response, the 
RO sent the veteran the additional VCAA letter later that 
same month - on June 22, 2004.

Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.  So any error in the timing of the 
notice was merely harmless and, thus, not prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).



In this particular case, although the May 2001 and June 2004 
VCAA letters that were provided to the claimant do not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  These VCAA letters requested that he provide or 
identify any evidence supporting his claims.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield, cited above.

With respect to the VCAA letter of May 2001, the veteran was 
requested to respond within 30 days, but the letter informed 
him that he had up to one year to submit evidence.  And it 
has been more than one year since that letter.  The more 
recent June 2004 VCAA letter indicated he could take longer 
than 60 days to respond (indeed, up to one year), without 
jeopardizing the effective date of his award in the event 
benefits ultimately are granted.

The Board mentions this because 38 C.F.R. § 3.159(b)(1) 
(2003) was invalidated by the U. S. Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.



And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's September 1966 Report of Medical History 
indicates he denied experiencing ear trouble, running ears, 
sinusitis, and bone or joint deformity.  He reported that he 
had fractured his skull about a decade earlier, in 1955, and 
the evaluating physician indicated there were no residuals 
(sequelae) from that trauma.  The contemporaneous Report of 
Medical Examination indicates that clinical evaluations of 
the veteran's head, nose, sinuses, mouth, and ears were 
normal.

November 1968 and March 1969 Reports of Medical Examination 
also indicate that clinical evaluations of the veteran's 
head, nose, sinuses, mouth, and ears were normal.  The March 
1969 report, in anticipation of his discharge from the 
military, noted a 2-inch scar on the right side of his skull 
(presumably from the skull fracture that he had sustained 
prior to service, in 1955).  The veteran's service in the 
military ended later in March 1969.

March 1971 VA audiological and ear, nose, and throat 
(otolaryngological) examination reports show the veteran 
complained of impaired hearing, with a sudden onset following 
rocket fire, intermittent ringing in his ears, and 
ruptured eardrums.  He denied having discharge from his ear.  
On objective clinical examination, his external ear canals 
were normal bilaterally, his tympanic membranes were intact 
bilaterally, and his Eustachian tubes were intact 
bilaterally.  An audiogram showed normal hearing in the right 
ear and high tone hearing loss in the left ear.

A contemporaneous VA orthopedic examination report indicates 
the veteran recounted a history of multiple wounds - 
including a ruptured eardrum and shrapnel wounds to his face, 
right hand and arm, and left leg.  After that examination, 
the evaluating physician concluded the veteran was status-
post multiple shrapnel wounds with minimal residuals.

June 1995 records from Kent and Queen Anne's Hospital show 
the veteran reported a history of a left ear infection for 
months and complained of weakness, nausea, and dizziness.  
His tympanic membranes were normal.  Diagnoses included 
labrynthitis and anemia.

A June 1995 letter from R. A. Marelli, M.D., states the 
veteran first experienced vertigo approximately 13 months 
earlier, which he (the veteran) associated with hearing loss, 
tinnitus, and fullness of the left ear or left aural 
pressure.  He denied a history of significant hearing loss or 
neurological symptoms, but related a history of a perforated 
left eardrum due to an explosion.  On objective physical 
examination, his ears were clear.  Tympanograms were normal 
bilaterally, but an audiogram revealed bilateral high 
frequency sensorineural hearing loss, with a significant low 
frequency component on the left.  His nose, mouth, throat, 
and neck were normal.  Cranial nerve testing was also normal.  
Dr. Marelli concluded the veteran's symptoms were most 
compatible with a diagnosis of Meniere's disease, and that 
his bilateral high frequency hearing loss was likely the 
result of previous noise exposure.

November 1993 through October 1996 private medical records 
from J. C. Seymour, M.D., show the veteran was seen for 
complaints of sinus congestion, vertigo, and fullness of the 
left ear.  In November 1993, he was diagnosed with sinusitis 
following complaints of sinus congestion, discomfort, and 
fullness of the left ear.  In December 1995, he was diagnosed 
with benign positional vertigo, following complaints of 
recurring vertigo.  At that time, he also complained of upper 
respiratory symptoms and stuffy ears, and was diagnosed with 
sinusitis.

A September 1997 letter from R. L. Witt, M.D., indicates the 
veteran was diagnosed with left-sided Meniere's disease, with 
an 8-year history of vertigo, with nausea, fullness of the 
ear, fluctuating hearing loss, and roaring tinnitus.  
Objective clinical examination showed normal external 
auditory canals and tympanic membranes.  A fistula test was 
also negative.

A September 1997 operative report from The Medical Center of 
Delaware indicates the veteran underwent a left endolymphatic 
shunt for fluctuating and progressive episodes of vertigo, 
with hearing loss, fullness, and pressure, not controlled 
with medication.  A computerized tomography (CT) scan 
was negative for a cerebropontine angle mass.

A November 1997 follow-up treatment note from Dr. Witt 
indicates the veteran denied experiencing vertigo or 
dizziness since his surgery, but that he reported 
occasionally experiencing a "full feeling."  Objective 
clinical examination showed normal external auditory canals, 
tympanic membranes, and a negative fistula test.



In July 2004, the veteran submitted copies of telegrams, 
dated in January 1969, which show that he was wounded in 
January 1969 when the boat he was riding on came under fire 
from heavy automatic weapons and rockets.  He received 
multiple shrapnel wounds and was hospitalized in South 
Vietnam.  Diagnoses included a ruptured right eardrum, and 
multiple fragment wounds of the right arm and face.

The veteran also submitted copies of citations he received 
for meritorious service and heroic achievement.  One of the 
citations awarded him a Bronze Star Medal for taking control 
of a badly damaged patrol boat and getting the wounded to 
medical aid for treatment in December 1968.  The other 
citation awarded him a Gold Star in lieu of a second Bronze 
Star Medal for participating in combat patrols from March 
1968 to March 1969.  This citation noted he was wounded and 
thrown to the deck when his boat came under heavy automatic 
weapon and rocket fire in January 1969.

The veteran was afforded a battery of VA examinations in 
October 2004.  The report from a dental examination indicates 
he complained of a history of a clogged left ear, with pain 
down the left side of his face and jaw.  He also reported a 
history of normal dental care.  A radiology report was 
reviewed, which showed a generalized increase in density or 
cloudiness in his left maxillary sinus.  Examination of his 
mouth was negative for anything consistent with his symptoms 
and complaints.  The diagnoses were well-restored dentition 
and possible left maxillary sinusitis, middle ear problems.  
The VA examiner concluded that, following a review of the 
veteran's claims file, there was no relationship between his 
ear, sinus, and dentition.

The report from the VA hearing and tinnitus examination shows 
the veteran reported experiencing acoustic trauma due to a 
loud explosion, and complained of intermittent ringing in his 
left ear, diminished hearing, and dizziness.  He also 
reported having been diagnosed with Meniere's disease with 
endolymphatic hydrops and that he underwent endolymphatic 
shunt surgery.  He related that his symptoms worsened after 
his surgery, but that he refused a second surgery.  


On objective physical examination, his auricles were without 
deformity; his external canals were without edema, scaling, 
or discharge; his tympanic membranes were intact bilaterally; 
and his tympanum were without fluid or cholesteatoma.  
The left mastoid showed evidence of endolymphatic surgery, 
with a depression in the mastoid area.  The incision was well 
healed.  The right mastoid was negative for evidence of a 
cholesteatoma or a surgical procedure.  The VA examiner noted 
there is evidence of hearing loss in the veteran's claims 
file, but that an audiogram had been scheduled, but not yet 
performed.  The diagnoses were bilateral high frequency 
sensorineural hearing loss, tinnitus, and Meniere's disease, 
status-post endolymphatic shunt surgery.  The VA examiner 
concluded that it was at least as likely as not the veteran's 
tinnitus and bilateral high frequency sensorineural hearing 
loss were due to his noise exposure during service.  
The VA examiner also indicated, however, that he was unable 
to give an opinion as to the etiology of the veteran's 
Meniere's disease because such an opinion would be "highly 
speculative."

The veteran's VA audiology examination report summarized the 
medical evidence found in his claims file.  The VA examiner 
noted the veteran complained of vertigo, nausea, aural 
fullness of the left ear, and ringing of the ears.  The VA 
examiner conducted an audiogram and diagnosed the veteran 
with mild to moderate/severe sensorineural hearing loss in 
the right ear from 2000 to 4000 Hertz and moderate to severe 
sensorineural hearing loss in the left ear from 2000 to 4000 
Hertz.  The VA examiner also concluded the veteran's 
Meniere's disease occurred after his military service and was 
not related to his noise-induced hearing loss.

The veteran was also afforded a VA neurological examination.  
The report of that examination states his claims file was 
reviewed.  The veteran related an 8-year history of Meniere's 
disease, but had no other neurological problems.  Examination 
of the head was negative for evidence of trauma.  Following 
the examination, the diagnosis was Meniere's disease, without 
evidence of any other neurological impairments, migraines, 
tics, or choreiform activity.



A.	Meniere's Disease

There is insufficient evidence to support granting service 
connection for this condition.  Although the evidence 
confirms the veteran has Meniere's Disease, and indeed has 
for several years now, there is no medical evidence of record 
suggesting this condition was incurred during or as a result 
of his military service.  While the Board acknowledges he 
sustained a ruptured eardrum and acoustic trauma during 
service - while engaged in combat, his separation 
examination showed normal clinical evaluations of his ear 
canals and eardrums.  See also 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  

And there is no objective evidence of continuity of 
symptomatology for many years following the veteran's 
discharge from service in March 1969.  Even acknowledging his 
first reported complaints of vertigo were likely in 1989 
(given his reported 8-year history of vertigo to Dr. Witt), 
that still was approximately 20 years after his discharge 
from the military with no objective indications of any 
relevant symptoms during the intervening years.  See Savage, 
10 Vet. App. at 495-498 (requiring medical evidence of 
chronicity and continuity of symptomatology following 
service).

More significantly, though, there is simply no medical 
evidence of a causal relationship between the veteran's 
current Meniere's disease and his military service - 
including the type of combat trauma alleged.  In fact, the 
October 2004 VA audiological examiner clearly concluded the 
veteran's Meniere's disease is unrelated to his ruptured 
eardrum and acoustic trauma during service.  This VA 
examiner's opinion has significant probative weight since it 
is based on a review of the complete record, and this 
examiner not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive 
examination of him.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

The only evidence suggesting the veteran's Meniere's disease 
is related to his service in the military comes from him, 
personally.  And unfortunately, as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have limited probative value 
without medical evidence substantiating them.  Consequently, 
absent medical evidence of a causal relationship to his 
service in the military, service connection cannot be granted 
because the preponderance of the evidence is unfavorable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.

B.	Left Ear and Facial Jaw Infections, Including As 
Secondary to 
Service-Connected Left Ear Hearing Loss

The Board also finds the preponderance of the evidence is 
against this claim.  There is no persuasive medical nexus 
evidence of record indicating or otherwise suggesting the 
veteran has this disorder as a result of his service in the 
military.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
While the Board again acknowledges his acoustic trauma and 
ruptured eardrum during service, his separation examination 
showed a normal evaluation of his head and ears.  
Furthermore, the telegrams he submitted in support of this 
claim indicate that it was actually his right eardrum that 
was ruptured (not his left currently at issue).  And aside 
from this, there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service.

Rather, records show the veteran did not begin complaining of 
fullness of the left ear until November 1993, over 24 years 
after his service in the military had ended.  And, more 
importantly, none of the October 2004 VA examiners found a 
cause-and-effect relationship between his symptoms and his 
injuries during service.  In particular, the October 2004 VA 
dental examination found there was nothing about his mouth or 
dentition that was consistent with his complaints and further 
suggested that he possibly had maxillary left sinusitis.  
That examiner went on to indicate these sinus problems and 
jaw complaints were unrelated to the veteran's left ear - 
which, if they were, would warrant secondary service 
connection under the provisions of 38 C.F.R. § 3.310(a) and 
the Court's holding in Allen.  See, too, Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .).  Moreover, the medical evidence 
does not show any facial jaw infections and his complaints of 
fullness of the left ear were associated with his sinusitis.  
Likewise, his complaints of dizziness and nausea were 
associated with his Meniere's disease, which was not found to 
be related to his service.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  

The only evidence suggesting the veteran has left ear and 
facial jaw infections, with dizziness, nausea, and fullness 
of the left ear, related to his service in the military comes 
from him, personally.  And unfortunately, as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu, supra.  Because of this, his allegations, alone, 
have no probative value without medical evidence 
substantiating them.  

For these reasons, the preponderance of the evidence is 
against this claim, meaning the benefit-of-the-doubt rule 
does not apply, and this claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for Meniere's disease is 
denied.

The claim for service connection for left ear and facial jaw 
infections, including dizziness, nausea, and fullness of the 
left ear secondary to the service-connected left ear hearing 
loss, is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


